Exhibit32.1 Certification of the Chief Executive Officer Pursuant to 18U.S.C. Section1350, As Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report of Genpact Limited (the “Company”) on Form10-Q for the period ended June30, 2016 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I,N.V. Tyagarajan, Chief Executive Officer of the Company, certify, pursuant to 18U.S.C. §1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August 8, 2016 /S/N.V. TYAGARAJAN N.V. Tyagarajan Chief Executive Officer
